        CASE 0:20-cv-02443-SRN-ECW Doc. 27 Filed 04/06/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Abdimalik Hashi,                                Case No. 20-cv-02443 (SRN/ECW)

              Plaintiff,

 v.                                                           ORDER

 Law Offices of David M. Katz P.C.,

              Defendant.


 Peter F. Barry, The Barry Law Office, Ltd., 2828 University Avenue Southeast, Suite
 202, Minneapolis, MN 55414, for Plaintiff.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Motion for Attorney’s Fees [Doc. No. 17]

filed by Plaintiff Abdimalik Hashi. Based on a review of the files, submissions, and

proceedings herein, and for the reasons below, the Court GRANTS the motion.

I.    BACKGROUND

      Hashi brought this action against the Law Offices of David M. Katz P.C., a law firm

operating in New York, alleging violations of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq. On February 1, 2021, Hashi accepted the Defendant’s

Offer of Judgment under Federal Rule of Civil Procedure 68. (Notice of Acceptance of

Offer of J. [Doc. No. 12].) Pursuant to the Offer of Judgment, the parties agreed to

judgment awarding Hashi $1,001 in damages under the FDCPA, along with costs and

attorney’s fees as agreed to by counsel or as determined by this Court. (Offer of J. [Doc.



                                            1
        CASE 0:20-cv-02443-SRN-ECW Doc. 27 Filed 04/06/21 Page 2 of 5




No. 12-1].) After the parties could not agree on the amount of attorney’s fees, Hashi

brought this motion.

II.    DISCUSSION

       In order to aid enforcement of the Fair Debt Collection Practices Act, Congress

included a fee-shifting provision in the statute. See 15 U.S.C. § 1692k(a). The Court has

broad discretion in determining the amount of attorney’s fees that are reasonable in an

FDCPA action. Armstrong v. Rose L. Firm, P.A., No. 00-cv-02287 (MJD/SRN), 2002 WL

31050583, at *1 (D. Minn. Sept. 5, 2002). Applying the lodestar method, the Court must

first multiply the number of hours reasonably expended on the litigation by a reasonable

hourly rate. Id. (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). This analysis

requires the Court to consider a number of factors, such as: “(1) the time and labor required;

(2) the novelty and difficulty of the questions; (3) the skill requisite to perform the legal

service properly; (4) the preclusion of employment by the attorney due to acceptance of

the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or the circumstances; (8) the amount involved and the

results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

‘undesirability’ of the case; (11) the nature and length of the professional relationship with

the client; and (12) awards in similar cases.” Hensley, 461 U.S. at 430 n.3. “[T]he most

critical factor is the degree of success obtained.” Id. at 436.

       In his motion, Hashi sought a fee award of $17,545, representing 31.9 hours

expended at an hourly rate of $550. David Katz, on behalf of the Defendant, filed a letter




                                               2
            CASE 0:20-cv-02443-SRN-ECW Doc. 27 Filed 04/06/21 Page 3 of 5




arguing that Hashi’s counsel inflated his time spent on this matter. 1 (Letter to District Judge

[Doc. No. 24].) Mr. Katz pointed to a January 4, 2021 telephone call with Hashi’s counsel,

Peter Barry, for which Mr. Barry billed 0.4 hours. Mr. Katz represented that his call logs

show that the call lasted only 16 minutes. (Id.) Based on this discrepancy, Mr. Katz stated

that he “question[s] all [Mr. Barry’s] time billing in this matter,” and requested that the

Court closely scrutinize Mr. Barry’s time logs. (Id.) Mr. Katz did not contest Hashi’s claim

to a $550 hourly rate for Mr. Barry’s assistance. In response to Mr. Katz’s letter, Hashi

submitted a declaration from Mr. Barry, explaining the software he used to track his time

spent on this matter and averring that the 31.9-hour count is accurate. (See Second Decl. of

Peter F. Barry [Doc. No. 25].) That declaration also attests that Mr. Berry spent an

additional 2.7 hours responding to Mr. Katz’s letter, bringing the total hours expended to

34.6.

        The Court finds that $550 is a reasonable hourly rate for Mr. Barry’s services in this

matter. By obtaining an Offer of Judgment in excess of the maximum statutory damages

under the FDCPA, Mr. Barry obtained complete success for his client. Moreover,

Mr. Barry is a very experienced attorney: He has practiced FDCPA litigation for nearly 25

years, has taught federal consumer law at Mitchell Hamline School of Law since 2003, and

has a wealth of litigation experience in this practice area. (First Decl. of Peter F. Barry


        1
         The Court notes that no attorney has entered an appearance on the Defendant’s
behalf. It appears that Mr. Katz, the Defendant’s owner, has represented the Defendant in
this matter. However, Mr. Katz is not admitted to practice before this Court, and has not
sought admission pro hac vice. In addition, Mr. Katz’s letter was untimely. Nonetheless,
the Court will consider the letter as the Defendant’s response to Hashi’s motion.


                                               3
        CASE 0:20-cv-02443-SRN-ECW Doc. 27 Filed 04/06/21 Page 4 of 5




(“First Barry Decl.”) [Doc. No. 20], Ex. 1.) Hashi has submitted numerous declarations

from local consumer law litigators, who each attest that Mr. Barry’s rate is reasonable in

this community. (See id., Ex. 4.) And, notably, nine years ago this Court found that $425

was a reasonable hourly rate for Mr. Barry’s services in an FDCPA case. See Gupta v.

Arrow Fin. Servs. LLC, No. 09-cv-03313 (SRN/SER) (D. Minn. Mar. 29, 2012).

       Having carefully reviewed Mr. Barry’s time log, the Court also finds that Mr. Barry

reasonably expended 34.6 hours on this matter. The Defendant’s only objection—that

Mr. Barry billed 0.4 hours for a telephone call lasting 16 minutes—is unpersuasive. That

the telephone call itself lasted 16 minutes has little bearing on the propriety of Mr. Barry’s

time entry: it is not unusual for an attorney to spend billable time preparing for a call prior

to dialing, and to spend billable time related to the call after hanging up.

       Accordingly, the Court finds that Hashi is entitled to $19,030 in attorney’s fees

pursuant to both the Offer of Judgment and the FDCPA. The Court also finds that Hashi is

entitled to $540 in costs. (See First Barry Decl., Ex. 3.)

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees [Doc. No. 17] is

GRANTED, as follows:

          1. Defendant shall pay Plaintiff’s reasonable attorney’s fees, in the amount of

              $19,030;

          2. Defendant shall pay Plaintiff’s costs, in the amount of $540; and




                                              4
       CASE 0:20-cv-02443-SRN-ECW Doc. 27 Filed 04/06/21 Page 5 of 5




          3. Defendant shall make the foregoing payments within thirty (30) days after

             this Order is entered.

IT IS SO ORDERED.




Dated: April 6, 2021                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                          5
